Citation Nr: 1456066	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from September 1979 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of to service connection for asthma (on the merits) and entitlement to an initial compensable rating for service-connected for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In October 2014, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA Virtual VA claims file.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2000 rating decision which denied service connection for asthma (finding generally that there was no evidence of a current diagnosis).

2.  Evidence received since the November 2000 rating decision, including VA examinations and treatment records, relates to the previously unestablished element of a current asthma disability. 

CONCLUSIONS OF LAW

1.  The November 2000 rating decision denying service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for asthma.  This is the only issue addressed in this decision at this time.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for asthma.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105 . 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a November 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for asthma.  The RO concluded that there was no evidence of a diagnosis of asthma.

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him in March 2001.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Thus, the November 2000 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  The evidence of record at the time of the November 2000 rating decision included the Veteran's service treatment records and a VA examination. 

The Veteran submitted an application to reopen his claim in March 2008.  The evidence received since the November 2000 rating decision includes VA and private treatment records that show diagnosis and treatment of asthma; and a January 2013 VA examination.
The Board finds that some of the evidence received since the November 2000 rating decision is new in that it was not previously of record.  Of note, the treatment records from Reynolds Army Community Hospital at Fort Sill, Oklahoma show ongoing treatment for asthma.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a current diagnosis was one of the bases for the previous denial, the evidence is also material.  As new and material evidence to reopen the claim for service connection for asthma has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for asthma and the appeal is granted to this limited extent.


REMAND

The Veteran was last issued a Supplemental Statement of the Case in January 2010 regarding the issues of service connection for asthma and for an initial compensable rating for service-connected allergic rhinitis.  In January 2013, the Veteran underwent a VA examination that evaluated sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx.  Review of this examination report, reveals that the examiner evaluated rhinitis and asthma.  This pertinent evidence must first be considered by the AOJ.  See 38 C.F.R. §§ 19.30, 19.37, 20.1304 (2014).  Additional treatment records dated after January 2010 have also been added to the claims file.

Regarding the Veteran's claim for service connection for asthma, the Veteran's main contention is that the disability first started in service and he has been treated since that time.  See Board Hearing Tr. at 5.  In the January 2014, a contracted VA examination report noted no diagnosis of asthma.  However, there are extensive treatment records from Reynolds Army Community Hospital at Fort Sill, Oklahoma that show an ongoing diagnosis of asthma.

Review of the evidence regarding service connection for asthma appears contradictory.  Based on this review, the Board finds there is a duty to assist by providing another VA examination with an opinion regarding the Veteran's claim for service connection for asthma.

Regarding an increased rating for service-connected allergic rhinitis, the Board finds that an updated VA examination should be provided.

Lastly, upon remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from February 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completing the development outlined in directive (1), schedule the Veteran for an examination to determine whether the Veteran has asthma that is related to service.  The examiner should specifically state if the Veteran has asthma, and whether it is at least as likely as not (a 50% or greater probability) it is causally related to his service.  The opinion should address the post-service treatment records that show diagnosis and treatment of asthma.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  After completing the development outlined in directive (1), schedule the Veteran for a VA examination to determine the current level of severity of his service-connected allergic rhinitis.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

4.  Thereafter, readjudicate the issues on appeal based on the evidence of record.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


